t c memo united_states tax_court stephen s kyereme petitioner v commissioner of internal revenue respondent docket no 1321-11l filed date p owed over dollar_figure in income_tax penalty and interest for but as a result of disability p was retired and was in financial hardship r therefore halted tax collection from p and put p in currently not collectible status but r filed a notice of lien against p and gave p notice of the filing p requested a collection_due_process_hearing before r’s office of appeals appeals pursuant to sec_6330 during which p stated that the lien notice would make it difficult for p to borrow and would make p more likely to require public assistance p therefore argued that it was in both p’s interest and the public interest for r to withdraw the notice of lien appeals issued a notice_of_determination sustaining the filing of the notice of lien p petitioned this court to review that determination and r moved for summary_judgment held appeals did not abuse its discretion in sustaining the filing of the notice of lien and r’s motion for summary_judgment will be granted stephen s kyereme for himself jeanne gramling for respondent memorandum opinion gustafson judge this case is an appeal pursuant to sec_6330 by which petitioner stephen s kyereme seeks this court’s review of a determination by the office of appeals appeals of the internal_revenue_service irs that determination sustained the filing of a notice_of_federal_tax_lien nftl in order to collect mr kyereme’s unpaid income_tax penalty and interest totaling more than dollar_figure for tax_year that determination reflected in a notice_of_determination concerning collection action s under sec_6320 and or dated date was made after appeals conducted a collection_due_process cdp hearing pursuant to sec_6330 this matter is currently before this court on the commissioner’s motion for summary_judgment filed under rule 1unless otherwise indicated all section references are to the internal_revenue_code code u s c and all rule references are to the tax_court rules_of_practice and procedure the specific issue to be decided is whether appeals abused its discretion in sustaining the filing of the nftl despite mr kyereme’s financial hardship we hold that appeals did not abuse its discretion and we will grant the commissioner’s motion background consistent with the principles of rule explained below we will assume true the allegations favorable to mr kyereme and will make the inferences favorable to him those assumed facts are as follows income_tax_liability mr kyereme was a schoolteacher but disabling health problems forced him to retire he lacked adequate health insurance so to cover his expenses he withdrew in funds that he had previously contributed to his retirement account the funds so withdrawn were taxable_income to him in a prior case in this court-- kyereme v commissioner docket no 3464-07--we determined that for the year mr kyereme had a tax_deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure mr kyereme appealed to the u s court_of_appeals for the fourth circuit and that court affirmed our decision on date cnc status and lien by date mr kyereme’s balance due to the irs for including interest equaled dollar_figure however as a result of the financial hardship he was suffering the irs placed him in currently not collectible cnc status thereby determining not to attempt tax collection from him unless and until his financial circumstances changed and on date the irs sent him a letter which is not in our record that advised him of his cnc status but to protect the government’s right to collect tax from any future income or assets mr kyereme might acquire the irs filed an nftl against him and mailed him a copy of that nftl on date cdp hearing the nftl advised mr kyereme of his right to request a cdp hearing and he timely submitted such a request to the irs on monday date on form request for collection_due_process or equivalent_hearing attached to his cdp request was a statement that read as follows re request for withdrawal of notice_of_federal_tax_lien given the suspension of collection actions irs letter dated date based on my financial situation my uncertain future income and hence the need to borrow from time to time to keep me going so as not to depend on public assistance i am requesting that the notice_of_federal_tax_lien filed on date which would adversely affect my ability to borrow be withdrawn to serve the best interests of the public as i have explained to the irs disabling health problems forced me a teacher who has substantially contributed to society’s knowledge pool by educating the youth since to give up my regular teaching job and health insurance and withdraw my total retirement contribution dollar_figure from to in to help me survive in the short term hence i appealed to the irs via the letter attached to my return and the amount withheld was refunded this has gone a long way to facilitate my struggle to survive in the short run all the retirement_funds have been spent to keep me going and even though i depend on occasional uncertain income from online instruction the lack of benefits and poor enrollment make this source unreliable and inadequate to make ends meet without borrowing from time to time to smooth things out without resorting to public assistance hence i am optimistic that the nftl would be withdrawn to ensure a win win outcome and avoid a lose lose outcome for me and the public the requested cdp hearing took place by telephone on date mr kyereme had been offered a face-to-face conference by letter but he did not request a face-to-face conference in the determination_letter that appeals issued thereafter that telephone conference is described as follows on date the date of the conference the settlement officer called you for the hearing and you requested that the lien be withdrawn the settlement officer explained to you that the lien can be withdrawn only when it is filed in error and is released when the outstanding balance due is paid in full further the settlement officer explained to you that in your case the lien was filed subsequent to placing your account in currently not collectible status to protect the government’s interest and the lien would remain filed until the outstanding balance due is paid in full you requested that an exception be made in your case as you were a school teacher and currently the filed lien would impede your ability to borrow money and would create hardship the settlement officer explained to you that lien cannot be withdrawn and asked if you would consider any collection alternative to resolve the outstanding balance due and you said no the settlement officer informed you that your account would be placed in currently not collectible status notice_of_determination on date consistent with the settlement officer’s comments made during that telephone conference appeals issued a notice_of_determination that upheld the nftl and that left mr kyereme in cnc status an attachment to the notice_of_determination explained appeals’ determination as follows on your form you have requested the nftl be withdrawn the settlement officer has considered whether any of the criteria for allowing withdrawal of the lien existed in your case sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability or withdrawal of the lien would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states there is nothing in the collection administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional information that indicates the withdrawal of the filed lien should be considered sec_6320 require s that the appeals_office consider whether a proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary the appeals_office balanced the competing interests when finding the filing of the nftl is appropriate based on an internal research your account has been placed in currently not collectible status due to hardship as discussed above the assessment s at issue are valid given your inability to meet your necessary living_expenses and on grounds of hardship your account is placed in currently not collectible status retaining the nftl balances the need for efficient collection with your concern that the collection action be no more intrusive than necessary tax_court proceedings on tuesday date mr kyereme timely filed his petition with this court appealing the notice_of_determination by appeals consistent with his position during the cdp hearing his petition stated the determination ignores my issue that not withdrawing the notice_of_federal_tax_lien which adversely affects my ability to borrow will force me to depend on public assistance withdrawing my retirement contribution as a life-saving act that led to the tax and borrowing from time to time to smooth things out have so far helped me survive without depending on public assistance given my uncertain future income i am hence appealing to the court to withdraw the lien to serve the best interests of the public by avoiding a lose lose outcome for me and the public that petition like the other papers in our record showed that mr kyereme had a south carolina address on date the commissioner filed a motion for summary_judgment supported by a declaration to which documents from the administrative record are attached the commissioner’s motion asserts that the undisputed facts entitle him to judgment and states the settlement officer determined that there was no basis to indicate that the notice of tax_lien should be withdrawn exhibit g to declaration a further review of the settlement officer’s report indicates that the settlement officer determined that all requirements of applicable law had been met all issues raised by the petitioner had been addressed and the filing of the notice of tax_lien balanced the need for efficient collection of the taxes with the concern that the action be no more intrusive than necessary exhibit g to declaration sec_6330 the settlement officer thus acted within the settlement officer’s discretion in sustaining the filing of the notice_of_federal_tax_lien by order of date the court directed mr kyereme to file a response to the commissioner’s motion and stated as follows if mr kyereme disagrees with the facts set out in the irs’s motion then his response should point out the specific facts in dispute if he disagrees with the irs’s argument as to the law then his response should also set out his position on the disputed legal issues q as that the court has prepared on the subject what is a motion for summary_judgment how should i respond to one are available at ustaxcourt gov taxpayer_info_start htm start40 and are printed on the page attached to this order mr kyereme complied with that order by submitting an opposition that states as follows the facts of the case as documented via the respondent’s declaration are not in dispute what is in dispute is the withdrawal of the notice_of_federal_tax_lien which is a discretionary tool the respondent may use but which the petitioner argues is not necessary in this case based on sec_6323 as summarized in internal_revenue_service publication a notice_of_federal_tax_lien may be withdrawn if it is in the public interest as explained in the petition withdrawing my retirement contribution as a life-saving act that led to the tax and borrowing from time to time to smooth things out have so far helped me survive without depending on public assistance given my disabling health problems and hence uncertain future income also the suspension of collection implies if my situation improves significantly in the future and i am able to fully contribute to society as i used to by teaching the youth the outstanding balance would be taken care of but the notice_of_federal_tax_lien which adversely impacts my credit history would make such significant improvement in my situation difficult to achieve and rather force me to depend on public assistance if i want to keep going therefore petitioner appeals to the court to withdraw the lien to serve the best interests of the public discussion i applicable legal principles a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b the party moving for summary_judgment ie the commissioner bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment ie mr kyereme see 85_tc_812 b collection review procedure when a taxpayer fails to pay any federal_income_tax liability after demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien however the irs must provide written notice of a tax_lien_filing to the taxpayer within five business days after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr kyereme has done for the agency-level cdp hearing before appeals the pertinent procedures are set forth in sec_6330 as relevant here those procedures require appeals to consider three sets of issues 2a taxpayer may contest the existence and amount of the underlying tax_liability if he did not have a prior opportunity to dispute the tax_liability sec_6330 however in mr kyereme’s previous deficiency case docket no he did have a prior opportunity to dispute his liability and he does not now contend otherwise therefore mr kyereme’s underlying liability for is not at issue rather we assume that he is liable for the tax and penalty that this court previously determined first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 the notice_of_determination sets forth appeals’ compliance with these requirements and mr kyereme does not allege any failure of verification second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 mr kyereme proposed no collection alternative beyond his already granted cnc status and his sole contention--that appeals abused its discretion sustaining the lien notwithstanding his financial hardship--pertains to the appropriateness of the collection action which we will discuss below third at the cdp hearing appeals is to consider whether any proposed collection action here the filing of the nftl balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection 3in the case of the lien notice filed against mr kyereme the basic requirements see sec_6320 for which the appeals officer was to obtain verification are a timely assessment of the liability sec_6201 sec_6501 notice_and_demand for payment of the liability sec_6303 and notice of the filing of the lien notice and of the taxpayer’s right to a cdp hearing sec_6320 and b action be no more intrusive than necessary sec_6330 mr kyereme’s contention may implicate this balancing see note below when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr kyereme has done in such an appeal where the underlying liability is not at issue we review the determination of appeals for an abuse_of_discretion 114_tc_604 114_tc_176 that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir where we review the appeals office’s determination to sustain the filing of an nftl for abuse_of_discretion we do not substitute our judgment for that of the settlement officer and we do not decide independently whether we believe the lien should be withdrawn see murphy t c pincite hughes v commissioner tcmemo_2011_294 slip op pincite ii withdrawing or sustaining the nftl mr kyereme asked appeals to withdraw the irs’s notice of lien but contrary to his contention we find no abuse_of_discretion in appeals’ determination that lien withdrawal is not justified under sec_6323 consistent with the summary given in appeals’ determination sec_6323 provides the secretary may withdraw a notice of a lien filed under this section and this chapter shall be applied as if the withdrawn notice had not been filed if the secretary determines that-- a b the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise 4mr kyereme made no explicit contention to the effect that appeals failed to properly balance intrusiveness against collection pursuant to sec_6330 however the considerations underlying appeals’ determination whether the withdrawal of a lien would be in the best interest of the taxpayer and the united_states are similar to considerations that might be undertaken in the balancing of intrusiveness under sec_6330 a filing of an nftl ie a public notice of the irs’s claim is usually less intrusive than a levy ie an involuntary collection of tax such as a garnishment of wages or a seizure of a bank account but an nftl may nevertheless intrude it may frustrate or complicate a taxpayer’s desire to sell an asset or as mr kyereme alleges it may frustrate his attempt to borrow money compelling the taxpayer mr kyereme asserts to rely on public assistance c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states that is there are four circumstances in which the secretary has the discretion to withdraw a notice of lien ie he may not shall withdraw it but the first three are plainly not present here subparagraphs a b and c have no apparent relevance to mr kyereme’s case and he does not allege that they do rather his arguments about his and the government’s interests seem to invoke principles in subparagraph d --ie that the withdrawal would be in the best interest of both the taxpayer and the united_states mr kyereme alleges that the nftl will impede his ability to borrow money and that if he is unable to borrow he may be forced--to the detriment of the public 5although sec_6323 contemplates that the national_taxpayer_advocate nta will have made a determination about the taxpayer’s best interests nta involvement is not always required see sec_301 j - b ii proced admin regs if a taxpayer requests the commissioner to withdraw a notice and has not specifically requested the national_taxpayer_advocate or_his_delegate to determine the taxpayer’s best interest a finding by the commissioner that the withdrawal of notice is in the best interest of the taxpayer will be sufficient to support withdrawal fisc--to rely on public assistance but he says if he can borrow then he may not need to do so--to the public’s benefit we take as a fact that mr kyereme is under financial hardship to such an extent that the irs has determined not to collect tax from him at this time so it is not impossible that his allegations about public assistance might be true however rule d provides that an opposition to a motion for summary_judgment must set forth specific facts showing that there is a genuine issue for trial whereas mr kyereme did not state in any detail nor support with any evidence--not even his own affidavit or declaration--the allegations that would fully articulate his contention nor did he show that in the agency-level cdp hearing he made specific contentions supported by evidence--a showing he must make before making the contentions here see 129_tc_107 c f_r sec_301_6320-1 q a-f3 proced admin regs to evaluate mr kyereme’s position that withdrawing the lien would benefit the public fisc appeals would have needed to know the amount of mr kyereme’s intended borrowing the disadvantage to mr kyereme that the filing of the nftl would actually cause the type and amount of public assistance for which mr kyereme would be eligible the likelihood that he would not need that assistance if the nftl was not left in place and the likelihood that the irs’s lien priority would not be superseded by other creditors if the nftl was withdrawn so far as our record shows appeals was left to surmise the answers to all of these questions we cannot say that appeals abused its discretion by rejecting mr kyereme’s unsupported contention moreover even if mr kyereme had made a showing that the nftl would result in his being forced to rely on public assistance it would then have been within appeals’ discretion to decide whether it nonetheless did best serve the government’s interest to sustain the filing of the nftl to make that decision on the terms mr kyereme suggests appeals would have had to make a plenary review of his financial standing with multiple governmental entities not just the irs but the irs is responsible for the collection of tax not for the administration of public assistance and not for evaluating a diffuse governmental interest in the taxpayer’s net_cash_flow with all government entities state and federal such an evaluation might be a daunting task and there is no indication that congress committed that task to the federal tax collector in sec_6330 conclusion we conclude that appeals did not abuse its discretion in determining mr kyereme could not effectively invoke sec_6323 and that the lien was no more intrusive than necessary and we hold that as a matter of law the commissioner is entitled to the entry of a decision sustaining the determination to reflect the foregoing an appropriate order and decision will be entered
